Exhibit 99.1 ITW NEWS RELEASE ITW Reports Diluted Income Per Share from Continuing Operations of $0.83 in the 2010 Second Quarter Versus $0.36 in the Year-Ago Period; Total Revenues Increase 20.1 Percent and Base Revenues Grow 15.1 Percent in the Quarter; Second Quarter Operating Margins Hit 16.0 Percent; Company Raises Full-Year Midpoint Guidance Range GLENVIEW, ILLINOIS—July 20, 2010—Illinois Tool Works Inc. (NYSE: ITW) today reported 2010 second quarter diluted income per share from continuing operations of $0.83, a 131 percent improvement versus diluted income per share of $0.36 in the 2009 second quarter. The growth in earnings was achieved even though the Company experienced a higher than expected tax rate, which had a negative impact of $0.03 per share.The 2010 second quarter tax rate of 31.6 percent was 260 basis points higher than the rate the Company originally forecasted in April of 2010. The Company’s second quarter revenues of $4.076 billion were 20.1 percent higher than the year-ago period. Base revenues grew 15.1 percent in the second quarter, with North American base revenues increasing 15.8 percent and international base revenues growing 14.2 percent. Notably, international end markets showed no discernable signs of slowing as the second quarter progressed. Acquisitions and currency translation added 3.0 percent and 2.3 percent, respectively, to second quarter revenues. Second quarter operating income of $652.7 million was 95 percent higher than the year-ago period. Income from continuing operations totaled $420.8 million, a 135 percent improvement versus the year-earlier period. Second quarter operating margins of 16.0 percent were 610 basis points higher than the year-ago period, with base businesses accounting for 470 basis points of improvement. Restructuring benefits added 160 basis points to second quarter operating margins. “Our very strong second quarter operating performance was due to a combination of better than expected end market demand as well as contributions from restructuring programs over the past two years,”said David B. Speer, chairman and chief executive officer. “Notably, end markets associated with the automotive OEM, industrial packaging, welding, electronics and polymers and fluids businesses all showed strength in the quarter. Our second half forecast indicates base revenue growth in a range of 7 percent to 10 percent compared to the 2009 second half.Acquisition activity continues to show improvement as we closed approximately $280 million in annualized revenues in the first half of the year.” Segment highlights for the 2010 second quarter include: Total worldwide revenues for the Power Systems and Electronics segment grew 24.6 percent in the second quarter versus the year-ago period. Base revenues increased 22.6 percent in the quarter due to strong end market demand associated with both the welding and electronics businesses.Worldwide welding base revenues grew 13.5 percent in the second quarter versus the year-ago period, with North American welding increasing 20.6 percent. International welding base revenues were flat. The welding base revenue performance represented a significant improvement versus the first quarter of 2010. Driven by ongoing strong consumer electronics demand, the PC board fabrication business grew its base revenues 89.8 percent versus the 2009 second quarter. Total worldwide revenues for the Industrial Packaging segment increased 23.5 percent in the second quarter compared to the year-earlier period. Base revenues grew 17.7 percent in the quarter largely as a result of increased demand in key North American industries such as automotive, construction and appliance for plastic and steel strapping consumables. As a result, total North American industrial packaging base revenues grew 22.5 percent in the second quarter versus the year-ago period. Total international industrial packaging base revenues increased 11.9 percent in the second quarter compared to the 2009 second quarter. The Company is forecasting third quarter 2010 diluted income per share from continuing operations to be in a range of $0.72 to $0.84. The 2010 third quarter forecast assumes a total revenue growth range of 9 percent to 13 percent. For full-year 2010, the Company is forecasting diluted income per share from continuing operations to be in a range of $2.82 to $3.08. The 2010 full-year forecast assumes a total revenue growth range of 11 percent to 13 percent. The new full-year midpoint guidance represents an upward adjustment from the Company’s prior full-year earnings range of $2.72 to $3.08.In addition, the Company has raised its forecasted range of annualized acquired revenues to $500 million - $700 million from $300 million - $500 million. This Earnings Release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including, without limitation, statements regarding diluted income per share from continuing operations, total revenue growth, base revenue growth and acquired revenues.The statements are subject to certain risks, uncertainties and other factors which could cause actual results to differ materially from those anticipated. Such factors are contained in ITW’s Form 10-K for 2009. With $13.9 billion in 2009 revenues, ITW is a multi-national manufacturer of a diversified range of value-adding and short-lead time industrial products and equipment. The Company consists of nearly 800 business units in 57 countries and employs approximately 59,000 people. Contact: John Brooklier, 847-657-4104 or jbrooklier@itw.com ILLINOIS TOOL WORKS INC. (In thousands except per share data) Three Months Ended Six Months Ended June 30, June 30, STATEMENT OF INCOME Operating Revenues $ Cost of revenues Selling, administrative, and R&D expenses Amortization of intangible assets Impairment of goodwill and other intangible assets — — — Operating Income Interest expense Other income Income from Continuing Operations Before Taxes Income taxes Incomefrom Continuing Operations $ Loss from Discontinued Operations — — Net Income $ Income Per Share from Continuing Operations: Basic Diluted Loss Per Share from Discontinued Operations: Basic — — Diluted — — Net Income Per Share: Basic Diluted Shares outstanding during the period: Average Average assuming dilution ESTIMATED FREE OPERATING CASH FLOW Three Months Ended Six Months Ended June 30, June 30, Net cash provided by operating activities $ Less:Additions to PP&E Free operating cash flow $ ILLINOIS TOOL WORKS INC. (In thousands) JUNE 30, MAR 31, DEC 31, STATEMENT OF FINANCIAL POSITION ASSETS Cash & equivalents $ $ $ Trade receivables Inventories Deferred income taxes Prepaids and other current assets Total current assets Net plant & equipment Investments Goodwill Intangible assets Deferred income taxes Other assets $ $ $ LIABILITIES and STOCKHOLDERS' EQUITY Short-term debt $ $ $ Accounts payable Accrued expenses Cash dividends payable Income taxes payable Total current liabilities Long-term debt Deferred income taxes Other liabilities Total noncurrent liabilities Common stock Additional paid-in capital Income reinvested in the business Common stock held in treasury Accumulated other comprehensive income Noncontrolling interest Total stockholders' equity $ $ $
